        Case 2:21-cv-00494-WBS-AC Document 15 Filed 07/29/21 Page 1 of 1



1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
8
9    BRIAN WHITAKER,                               ) Case No.: 2:21-CV-00494-WBS-AC
                                                   )
10            Plaintiff,                           )
                                                   ) ORDER
11     v.                                          )
                                                   )
12   TORY BURCH LLC, a Delaware Limited            )
                                                   )
     Liability Company; and Does 1-10,             )
13
                                                   )
              Defendant.                           )
14
                                                   )
15                                                 )
                                                   )
16
17                                                ORDER

18
19          Pursuant to the Notice of Settlement, the parties shall file a Joint Stipulation for

20   Dismissal no later than September 27, 2021, or a joint status report by that date if

21   settlement has not been finalized. The Scheduling Conference currently set for November

22   22, 2021 at 1:30 p.m. shall remain as set.

23
24   IT IS SO ORDERED.

25   Dated: July 29, 2021
26
27
28

     Notice of Settlement                            -1-              2:21-CV-00494-WBS-AC
